White, Presiding Judge.
Appellant was indicted and tried in the lower court for the murder of one Stonebraker, and was found guilty of murder of the first degree, with his punishment affixed by the verdict and judgment at imprisonment for life in the penitentiary. No appearance has been entered nor brief filed for him by counsel on this appeal; notwithstanding which, however, we have most carefully considered the entire record to ascertain if any error had been committed in the conduct of the trial in the lower court.
Defendant made a motion for continuance, which was overruled and an exception duly reserved to the ruling. In the light of the other testimony which was adduced we do not believe that the proposed absent testimony, even if we should consider that it was admissible and probably true, would have been of any materiality in affecting the result of the trial.
The only other bill of exception was reserved to the charge of the court. It points out no particular error. A general rule well established is that " a bill of exception taken generally to the charge of the court, specifying no particular error or errors, has no standing and will not be considered by this court. In the absence of a proper bill of exceptions this court will examine the charge of the trial court only with regard to fundamental errors, or such as under all the circumstances of the case were calculated to injure the rights of the accused. ” (Smith v. The State, 22 Texas Ct. App., 316; Williams v. The State, Id., 497; Cordway v. The State, 25 Texas Ct. App., 405.) We find no such error in the charge of the court as would thorite a reversal of the judgment.
*94Opinion delivered January 19, 1889.
It only remains to consider the sufficiency of the evidence to support the verdict and judgment. Without recapitulating the facts, which will be reported, suffice it to say that the testimony, though circumstantial, establishes sufficiently motive, threats, preparation and proximity to the scene of the homicide on the part of this appellant, besides other circumstances of inculpatory character. The verdict and judgment are supported sufficiently by the evidence, and we would not be warranted in interfering with them. The judgment is affirmed.

Affirmed.